Name: Commission Regulation (EEC) No 2102/89 of 13 July 1989 opening an invitation to tender for the sale of olive oil held by the Portuguese intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7. 89 Official Journal of the European Communities No L 201 / 15 COMMISSION REGULATION (EEC) No 2102/89 of 13 July 1989 opening an invitation to tender for the sale of olive oil held by the Portuguese intervention agency as 'INGA', shall open an invitation to tender in accord ­ ance with the provisions of this Regulation and of Regula ­ tion (EEC) No 2960/77 for the sale on the Community market of the following quantities of olive oil : 1 300 tonnes of virgin olive oil. Article 2 The invitation to tender shall be published on 14 July 1989 . Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of INGA, Rua Padre Ant6nio Vieira n? 1 , Lisbon, Portugal. A copy of the invitation to tender shall be sent without delay to the Commission. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 ( ¢') provides that olive oil held by the intervention agencies shall be put up for sale by tender ; I Whereas, pursuant to Article 12 ( 1 ) .. of Regulation No 136/66/EEC, the Portuguese intervention agency holds certain quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 3818/85 (*), laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas in the present situation of the market in virgin olive oils where supply is low compared with demand and in order to provide the greatest possible number of opera ­ tors with a minimum supply for their immediate needs, it should be stipulated that each operator may only submit tenders for a maximum quantity ; whereas in order to avoid any misuse of this provision and therefore prevent a limited number of operators from monopolizing the quantities put up for sale, it should be stipulated that only recognized operators may submit tenders in response to this invitation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 3 The tenders must reach the INGA at the central office, Rua Padre Antonio Vieira n? 1 , Lisbon, Portugal not later than 2 p.m. (local time) on 21 July 1989 . Tenders shall be admissible only if submitted by a natural or legal person who exercises an activity in the olive oil sector and is registered as at 31 December 1988 in a public register of a Member State. Furthermore, no tenderer may submit a tender for a quantity in excess of 150 tonnes. Article 4 Not later than three days after the expiry of the time limit laid down for the submission of tenders, INGA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale. HAS ADOPTED THIS REGULATION : Article 1 The Portuguese intervention agency, Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola', hereinafter referred to Article 5 The minimum selling price per 100 kilograms of oil shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the 10th working day after the expiry of each final date laid down for the submission of tenders. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. (') OJ No 172, 30 . 9. 1966, p. 3025/66. O OJ No L 128, 11 . 5. 1989, p. 15. 0 OJ No L 331 , 28 . 11 . 1978, p. 13 . 0 OJ No L 348, 30 . 12. 1977, p. 46. 0 OJ No L 368, 31 . 12. 1985, p. 20. No L 201 / 26 Official Journal of the European Communities 14. 7. 89 Article 8 The storage charge referred to in Article 15 of Regulation (EEC) No 2960/77 shall be Esc 430 per 100 kilograms. Article 6 The olive oil shall be sold- by INGA not later than the fifth working day after the date of notification of the deci ­ sion referred to in Article 6. INGA shall supply the agencies responsible for storage with a list of the lots remaining unsold. Article 7 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Esc 3 340 per 100 kilograms. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1989. For the Commission Ray MAC SHARRY Member of the Commission